UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6302


TYRONE LAMAR ROBERSON,

                       Plaintiff – Appellant,

          v.

ANTHONY J. PADULA, Warden Lee Corrections Institution;
LIEUTENANT A. DAVIS; MS. FULTON, Medical Health Care Provider
RN; RN MS. JUDY RABON; RN MS. MCDONALD; J. MCREE, MD, KCI
Pharmacy; JUANITA MOSS, Food Service Supervisor; MS. BELL,
Food Service Supervisor; MS. NORMAN, Food Service Supervisor;
MS. ANDERSON, Food Service Supervisor,

                       Defendants – Appellees,

          and

MAJOR JAMES DEAN; LIEUTENANT ERNEST MIMS; SERGEANT B. COOK;
SERGEANT K. ARENS; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MS. KELA E. THOMAS, Commission of Probation Parole and Pardon
Services Director; WILLIAM BYARS, JR., SCDC Director, et al;
SOUTH CAROLINA STATE BUDGET AND CONTROL BOARD COMMITTEE;
WILLIAM F. MARSCHER, III, SC Commission on Indigent Defense;
FREDERICK M. CORLEY, Esquire; RANDOLPH MURDAUGH, III,
Solicitor Attorney for the State; WILLIAM T. HOWELL, Judge of
the 14th Judicial Circuit Court of SC,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Wallace W. Dixon, Magistrate Judge.
(2:13-cv-01872-BHH)


Submitted:   June 18, 2015                 Decided:   June 23, 2015
Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se. Joseph Parker McLean,
CLARKE, JOHNSON, PETERSON & MCLEAN, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Tyrone   Lamar    Roberson   seeks   to   appeal   the   report   and

recommendation   of   the   magistrate    judge   recommending   granting

Defendants’ motions for summary judgment.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).        The order Roberson seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction.    We deny Roberson’s motions to place his case in

abeyance, for costs, and for duress, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 DISMISSED




                                    3